Exhibit 10.1


CHANGE IN TERMS AGREEMENT


Principal
$6,000,000.00
Loan Date
06-30-2012
Maturity
07-01-2022
Loan No
260024914
Call / Coll
9A /  54
Account
Officer
AJJ
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.







Borrower:
PREMIER FINANCIAL BANCORP, INC.
(TIN: 61-1206757)
2883 FIFTH AVE.

HUNTINGTON, WV  25702
 
Lender:
FIRST GUARANTY BANK
Bossier City Branch

4221 Airline Drive
Bossier City, LA  71111
(318) 383-5234



Principal Amount: $6,000,000.00
 
Date of Agreement:  JUNE 24, 2019




DESCRIPTION OF EXISTING INDEBTEDNESS. PROMISSORY NOTE #260024914 DATED JUNE 30,
2012 IN THE ORIGINAL PRINCIPAL AMOUNT OF $2,000,000.00 MODIFIED WITH AN INCREASE
TO $3,000,000.00 ON APRIL 24,2013 WITH A CURRENT PRINCIPAL BALANCE OF $0.00.

DESCRIPTION OF COLLATERAL. 2500 SHARES OF PREMIER BANK, INC STOCK, #2.

DESCRIPTION OF CHANGE IN TERMS. EFFECTIVE AS OF THE DATE OF THIS AGREEMENT:

EXTENDING MATURITY DATE TO 7-1-22

INTEREST RATE CHANGED TO WALL STREET JOURNAL PRIME ADJUSTED DAILY WITH A FLOOR
OF 4.25%

INCREASE PRINCIPAL AMOUNT FROM $3,000,000.00 TO $6,000,000.00

SEE "PAYMENT" PARAGRAPH BELOW.

ALL OTHER TERMS AND CONDITIONS REMAIN THE SAME.

COLLECT:
$350.00   Extension Fee
$60,000.00 Origination Fee
$60,350.00  DUE AT CLOSING.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 1, 2022. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning August 1, 2019, with all subsequent interest payments to be due
on the same day of each month after that until this Agreement is paid in full.
VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the Prime
rate as published in the Money Section of the Wall Street Journal.  When a range
of rates has been published, the higher of the rates will be used. (the
"Index"). The Index is not necessarily the lowest rate charged by Lender on its
loans.  If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower.  Lender will tell
Borrower the current Index rate upon Borrower's request. The interest rate
change will not occur more often than each day.  Borrower understands that
Lender may make loans based on other rates as well.  The Index currently is
5.500% per annum.  Interest on the unpaid principal balance of this loan will be
calculated as described in the "INTEREST CALCULATION METHOD" paragraph using a
rate equal to the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 5.500% per annum
based on a year of 360 days.  Under no circumstances will the interest rate on
this loan be less than 4.250% per annum or more than the maximum rate allowed by
applicable law.
INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.  This calculation method results in a
higher effective interest rate than the numeric interest rate stated in the loan
documents.
CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect. 
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.
PROCESSED BY.  JWC.
3 YEAR RLOC COVENANT. 30 DAY CLEAN-UP PERIOD, VERIFIED AT ANNUAL REVIEW. IF
COVENANT IS NOT MET, THE EVERGREEN BALANCE WILL BE TERMED OUT AS PER LOAN POLICY
GUIDELINES.
$30,350.00 ORIGINATION FEE/MAINTENANCE FEE DUE 1 AND 2 YEARS FROM BOOKING DATE.


PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.




BORROWER:
PREMIER FINANCIAL BANCORP, INC.


By:  /s/ Robert W. Walker                          
ROBERT W. WALKER, President & CEO of
PREMIER FINANCIAL BANCORP, INC.




LENDER:
FIRST GUARANTY BANK


By:  /s/ Adam J. Johnston                         
Adam J. Johnston, Loan Officer